United States Court of Appeals
                                                                                           Fifth Circuit
                                                                                          F I L E D
                       IN THE UNITED STATES COURT OF APPEALS
                                                                                           June 28, 2005
                                   FOR THE FIFTH CIRCUIT
                                                                                       Charles R. Fulbruge III
                                                                                               Clerk
                                   ______________________

                                        No. 03-20805
                                   ______________________

UNITED STATES OF AMERICA

                                                                Plaintiff - Appellee

               v.

DENNIS SONGALIA FLORES

                                                                Defendant - Appellant

                                   ---------------------------------

                       Appeal from the United States District Court for the
                              Southern District of Texas, Houston

                         ----------------------------------
Before HIGGINBOTHAM, DAVIS and PRADO, Circuit Judges.

PER CURIAM:1

       IT IS ORDERED that the joint motion of the parties to vacate this court’s order of

February 20, 2004, is GRANTED.

       IT IS ORDERED that the joint motion of the parties to remand case for re-sentencing

is GRANTED.




       1
        Pursuant to 5th Cir. R. 47.5, the court has determined that this opinion should not be
published and is not precedent except under the limited circumstances set forth in 5th Cir. R.
47.5.4.

                                                  1
2